Exhibit 10.1

 

FORM OF AWARD AGREEMENT – INCENTIVE STOCK OPTION

 

SG BLOCKS, INC.
INCENTIVE STOCK OPTION AGREEMENT

 

Notice of Stock Option Grant

 

SG Blocks, Inc., a Delaware corporation (the “Company”), grants to the Grantee
named below, in accordance with the terms of the SG Blocks, Inc. Stock Option
Plan (the “Plan”) and this Incentive Stock Option Agreement (this “Agreement”),
an option (the “Stock Option”) to purchase the number of Shares at the exercise
price per share (“Exercise Price”) as follows:

 

  Name of Grantee: ______________________________         Number of Shares:
______________________________         Exercise Price: $____ per Share        
Date of Grant: ______________________________         Vesting Dates:
______________________________

 

Terms of Agreement

 

1.            Grant of Stock Option. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant this Stock Option to purchase the
number of Shares at the Exercise Price as set forth above. This Stock Option is
intended to be, and shall be treated as, an “incentive stock option” within the
meaning of that term under Section 422 of the Code.

 

2.            Vesting of Stock Option.

 

(a)       Unless and until terminated as hereinafter provided, the Stock Option
shall vest and become exercisable as follows:

 



 

 



 

 



 

 

(b)       Notwithstanding the provisions of Section 2(a), the Stock Option will
become immediately vested and exercisable in full if, prior to the applicable
Vesting Date: (i) the Grantee’s employment with the Company and its Subsidiaries
terminates by reason of the Grantee’s death or “Disability” (defined as
permanent and total disability within the meaning of Section 22(e)(3) of the
Code); or (ii) the Grantee’s employment is terminated within two years after a
Change in Control: (A) by the Company and its Subsidiaries without Cause and not
as a result of Disability; or (B) by the Grantee for Good Reason (defined as in
Section 2(c) of this Agreement).

 



 1 

 

 

(c)       For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following without the Grantee’s consent: (i) a material
reduction of the Grantee’s annual base salary; (ii) a material reduction in the
Grantee’s title, authority, responsibilities or reporting relationship as in
effect immediately prior to the Change in Control; or (iii) the Company’s
requirement that in order to perform his obligations to the Company, the Grantee
must relocate his residence to a location more than 50 miles from the Grantee’s
principal office location immediately prior to a Change in Control. A
termination of the Grantee’s employment by the Grantee shall not be deemed to be
for Good Reason unless (A) the Grantee gives notice to the Company of the
existence of the event or condition constituting Good Reason within 60 calendar
days after such event or condition initially occurs or exists, and (B) the
Company fails to cure such event or condition within 30 calendar days after
receiving such notice.

 

(d)       For purposes of this Agreement, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries or a leave of absence approved
by the Board.

 

3.            Forfeiture of Stock Option.

 

(a)       To the extent that the Stock Option has not yet vested pursuant to
Section 2 above, it shall be forfeited automatically without further action or
notice if the Grantee ceases to be employed by the Company and its Subsidiaries
prior to the applicable Vesting Date other than as provided in Section 2(b).

 

(b)       The provisions of Section 13 of the Plan regarding forfeiture of
Awards shall apply to the Stock Option and any Shares delivered hereunder. This
Section 3(b) shall survive and continue in full force in accordance with its
terms notwithstanding any termination of the Grantee’s employment or the
exercise of the Stock Option as provided herein.

 

4.            Exercise of Stock Option.

 

(a)       To the extent that the Stock Option has become vested and exercisable
in accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company stating the number of whole Shares
for which the Stock Option is being exercised, the intended manner of payment,
and such other provisions as may be required by the Company. The Stock Option
may be exercised, during the lifetime of the Grantee, only by the Grantee, or in
the event of his legal incapacity, by his guardian or legal representative
acting on behalf of the Grantee in a fiduciary capacity under state law and/or
court supervision. If the Grantee dies before the expiration of the Stock
Option, all or part of this Stock Option may be exercised (prior to expiration)
by the personal representative of the Grantee or by any person who has acquired
this Stock Option directly from the Grantee by will, bequest or inheritance, but
only to the extent that the Stock Option was vested and exercisable upon the
Grantee’s death.

 

(b)       The Exercise Price is payable in cash or by certified or cashier’s
check or other cash equivalent acceptable to the Board payable to the order of
the Company.

 

5.            Term of Stock Option. Subject to Section 3(b) hereof, the Stock
Option will terminate on the earliest of the following dates (the “Expiration
Date”):

 

(a)       Twelve months after the termination of the Grantee’s employment as a
result of death or Disability;

 



 2 

 

 

(b)       Immediately upon termination of the Grantee’s employment by the
Company for Cause;

 

(c)       90 days after the termination of the Grantee’s employment for any
other reason; or

 

(d)       Midnight on the day immediately preceding the tenth anniversary (or
the fifth anniversary, if the Grantee is a Ten Percent Stockholder) of the Date
of Grant.

 

6.            Delivery of Shares. Subject to the terms and conditions of this
Agreement and the Plan, Shares shall be issuable to the Grantee as soon as
administratively practicable following the date the Grantee (a) exercises the
Stock Option in accordance with Section 4 hereof, (b) makes full payment to the
Company of the Exercise Price and (c) makes arrangements satisfactory to the
Company (or any Subsidiary, if applicable) for the payment of any required
withholding taxes related to the exercise of the Stock Option. The Grantee shall
not possess any incidents of ownership (including, without limitation, dividend
or voting rights) in the Shares until such Shares have been issued to the
Grantee in accordance with this Section 6.

 

7.            Transferability. The Stock Option may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee; provided that the Grantee’s rights with respect to such Stock Option
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Stock Option.

 

8.            Restrictions on Resale. Unless and until registered under the
Securities Act of 1933, as amended (the “Securities Act”), any Shares purchased
pursuant to the Stock Option will be illiquid and will be deemed to be
“restricted securities” for purposes of the Securities Act. Accordingly, any
such Shares may be sold only in compliance with the registration requirements of
the Securities Act or an exemption therefrom and may need to be held
indefinitely. Unless and until the Shares have been registered under the
Securities Act, each certificate evidencing any of the Shares shall bear a
restrictive legend specified by the Company.

 

9.            Company’s Right to Repurchase Shares.

 

(a)       The Company shall have the right (the “Repurchase Right”) to
repurchase all, but not less than all, of the Shares purchased by the Grantee
pursuant to the Stock Option, upon written notice to the Grantee within 90 days
after the termination of the Grantee’s employment with the Company and its
Subsidiaries, voluntarily or involuntarily, for any reason whatsoever other than
by the Company for Cause, including as a result of death or Disability. The
Repurchase Right shall be exercised by the Company by giving the holder of the
Shares written notice of its intention to exercise the Repurchase Right, and,
together with such notice, tendering to the holder an amount equal to the Fair
Market Value of the Shares. Upon timely exercise of the Repurchase Right in the
manner provided in this Section 9(a), the holder of the Shares shall deliver to
the Company any stock certificate or certificates representing the Shares being
repurchased, duly endorsed and free and clear of any and all liens, charges and
encumbrances. If Shares are not repurchased under the Repurchase Right, the
Grantee and his successor in interest, if any, will continue to hold the Shares
subject to all of the provisions of this Agreement and the Plan.

 

(b)       In the event that the Company or a Subsidiary terminates the Grantee’s
employment for Cause, the Company’s rights with respect to any Shares purchased
by the Grantee pursuant to the Stock Option shall be governed by Section 3(b) of
this Agreement and Section 13 of the Plan.

 



 3 

 

 

10.            No Right to Continued Employment. Nothing contained in this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment by the Company and its Subsidiaries, nor limit or affect in any
manner the right of the Company and its Subsidiaries to terminate the employment
of the Grantee or adjust the Grantee’s compensation.

 

11.            Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan or arrangement
maintained by the Company or a Subsidiary.

 

12.            Taxes and Withholding. The Grantee shall pay to the Company, or
make arrangements satisfactory to the Company for payment of, any federal,
state, local or other taxes that the Company or any Subsidiary is required to
withhold in connection with the delivery of Shares under this Agreement. The
obligation of the Company to deliver Shares under this Agreement shall be
conditioned on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by Applicable Law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

 

13.            Mandatory Notice of Disqualifying Disposition. Without limiting
any other provision hereof, the Grantee hereby agrees that if he or she disposes
(whether by sale, exchange, gift, or otherwise) of Shares received from the
exercise of any of the Stock Option within two years of the Date of Grant or
within one year of the exercise of the Stock Option by the Grantee, the Grantee
shall notify the Company of such disposition in writing within 30 days from the
date of such disposition. Such written notice shall state the principal terms of
such disposition and the type and amount of the consideration received for the
Shares by the Grantee in connection therewith.

 

14.            Compliance with Applicable Law. The Company shall make reasonable
efforts to comply with Applicable Law (including applicable federal and state
securities laws) with respect to the Stock Option; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of Applicable Law.

 

15.            Adjustments. The Exercise Price and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 9 of the Plan.

 

16.            Amendments. Subject to the terms of the Plan, the Board may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement in a material way without the Grantee’s consent, except as
otherwise may be provided in the Plan.

 

17.            Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 



 4 

 

 

18.            Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan, including the forfeiture provisions of Section 13 of the
Plan. This Agreement and the Plan contain the entire agreement and understanding
of the parties with respect to the subject matter contained in this Agreement,
and supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Board shall have the right to determine any questions which arise
in connection with the grant of the Stock Option.

 

19.            Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

20.            Governing Law. The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer interpretation or enforcement of the Agreement to the substantive law of
another jurisdiction.

 

21.            Use of Grantee’s Information. Information about the Grantee and
the Grantee’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

 

(signature page follows)



 



 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

  SG BLOCKS, INC.         By:     Name:     Title  

  

The undersigned Grantee hereby acknowledges receipt of a copy of the Plan. The
Grantee represents that he is familiar with the terms and provisions of the
Plan, has had an opportunity to obtain the advice of counsel prior to executing
this Agreement, and hereby accepts the Stock Option on the terms and conditions
set forth herein and in the Plan.

 

  GRANTEE           [Name]

 

 

6

 



 